DETAILED ACTION
Acknowledgements
The Applicant’s amendment filed on January 7, 2021 is hereby acknowledged. Claims 1, 17, 32, 37, 58, 64, 67, 121, 127, 128, 134, 147, 149, 150, 154, 280, 284, 286, 289, 290, 341, 371, 373, 375, 377, 383, 384, 386, 390, 455, 456, 487, 502, 504, 517 and 519-522 and 527-528  remain pending and have been examined.  The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
The Applicant’s amendments have been considered, however the claims remain rejected over Jung et al. (US Patent Application Publication 2006/0235790) in view of Bathiche et al.  (US Patent 8,264,505)  in view of Kumar et al.  (US Patent Application Publication 2010/0103196).  See following rejection.
Serial No. 14/808,100 Filed July 24, 2015 Page 14 of 30 

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
 Claim 456 is rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the 

Claim 456 recites “includes replacing part or all of at least one of the dynamic aggregated presentations presented to another recipient without informing the other recipient that a replacement has been made.”, however the applicants Specification is silent as to how this substitution is made




The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 17, 32, 33, 37, 58, 64, 67, 121, 127, 128, 134, 147, 149, 150, 154, 280, 284, 286, 289, 290, 341, 371, 373, 375, 377, 383, 384, 386, 390, 455, 456, 487, 502, 504, 517 and 519-526 are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 recites “permitting or excluding the presentation of items of content by applying the boundaries instructions consistently, persistently, automatically, and seamlessly to the items of content through the multiple browsers and multiple applications at successive times, in multiple locations, and on the multiple devices of the users,” however claim 1 subsequently recites “forming, for each of the users, as part of the real-time live interaction, a dynamic aggregated presentation including 
another one of the multiple users, and  
(b) adjusted or replaced versions of independent non-fictional  items of content offered by two or more independent third-party sources of content, each of the offered non-fictional items of content comprising items of content, including adjustments or replacements,  that conform to the subjects defined by each user's boundaries instructions”
 It is unclear whether elements “a” and “b” as noted above are required to be provided or not. 
Claim 1 recites “content which each user wishes to, or wishes not to, be permitted to be presented” the wish of a user is indefinite.

Claim 128 recites “the defined metric” There is insufficient antecedent basis for this term, since claim 1 does not recite any metric features.

Claim 377 recites “:non-real places, non-real objects, non-real persons, non-real video, and non-real audio.” , however claim 1 recites “capturing real-time live non-fictional video digital items “  The terms “non-real” and “non-fictional” both describe the content of video but also conflict. Therefore, it is unclear whether if these terms refer non-fictional items as recited in claim 1. 

Claims 386 and 390 recites “the boundaries management system” There is insufficient antecedent basis for this term, since claim 1 does not recite any boundaries management system. 

	Claims 17, 32,  37, 58, 64, 67, 121, 127, 128, 134, 147, 149, 150, 154, 280, 284, 286, 289, 290, 341, 371, 373, 375, 377, 383, 384, 386, 390, 455, 456, 487, 502, 504, 517, 519-522  and 527-528 are either dependent upon claim 1 or contain similar limitations and are rejected for at least the same reasons.
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 17, 32, 37, 58, 64, 67, 121, 127, 128, 134, 147, 149, 150, 154, 280, 284, 286, 289, 290, 341, 371, 373, 375, 377, 383, 384, 386, 390, 455, 456, 487, 502, 504, 517, 519-522 and 527-528  are rejected under 35 U.S.C. 103(a) as being unpatentable ove r Jung et al. (US Patent Application Publication 2006/0235790) in view of Bathiche et al.  (US Patent 8,264,505)  in view of Kumar et al.  (US Patent Application Publication 2010/0103196). 


As per claim 1,
Jung et al. discloses a method comprising 
videos of the multiple users simultaneously (Abstract, paragraph 99,  171, Figure 8) at communicating the real-time live non-fictional videos in real- time between the  multiple users, (Figure 8, paragraph 82, 171) 
forming, for each of the users, as part of the real-time live interaction, a dynamic aggregated presentation including (a)-the real-time live non-fictional video  item of at least another one of the multiple users, and  (paragraph 58 [simulated goods ])
(b) adjusted or replaced versions of independent non-fictional  items of content offered by two or more independent third-party sources of content, each of the offered non-fictional items of content comprising items of content, including adjustments or replacements,  that conform to the subjects defined by each user's boundaries instructions, (paragraph 171, 192,192, 197 [content parameter correspond to users interest] – Examiner notes that the mere duplication of parts (two items, two sources etc ..)  has no patentable significance unless new and unexpected result is produced, In re Harza, 124 USPQ 378 (CCPA 1960)) 	
Jung et al. fails to disclose, however Bathiche  et al. discloses “presenting multiple digital environments to multiple users, (Figure 1) each of the digital environments presenting items of content on one or more subjects to a corresponding user at successive times, in multiple locations, on multiple devices of the users, and through multiple browsers and multiple applications running on the multiple devices, at least two of the multiple browsers and multiple applications being provided by independent parties. each of the digital environments having boundaries for items of content to be presented to the corresponding user through the multiple browsers and the multiple applications, (Figure 9 ) deriving, based on activities of each of the users, boundaries instructions that define subjects for items of content which each user wishes to, or wishes not to, be permitted to be presented through the multiple browsers and the multiple applications, (column 4, lines 16-23)permitting or excluding the presentation of items of content by applying the boundaries instructions consistently, persistently, automatically, and seamlessly to the items of content through the multiple browsers and multiple applications at successive times, in multiple locations, and on the multiple devices of the users, enabling the multiple users to engage in real-time live interaction as part of the digital environments by (Abstract): – Examiner notes that the mere duplication of parts (multiple digital environments to multiple users.)  has no patentable significance unless new and unexpected result is produced, In re Harza, 124 USPQ 378 (CCPA 1960).  
Therefore, it would have been obvious to one of ordinary skill in the art a the time the invention was made to modify the inventive concept of Jung et al. with Bathiche  et al.’s  teaching in order to provide personalization in that it canfilter, rank, modify or ignore based upon a particular class, user identity or context..( Column 1, lines 58-65)

	Jung et al. in view of Bathiche et al. fails to disclose, however  Kumar et al.  discloses “simultaneously and in real-time presenting the dynamic aggregated presentations to the corresponding users, and  applying the boundaries instructions automatically, consistently, persistently, and seamlessly and without requiring a sign in by each of the users  thereby enabling each user to control the user's digital environment across the multiple browsers and multiple applications at successive times, in multiple locations, and on the multiple devices of the users.  (abstract, paragraph 36 [simulated firing of a weapon is “content control principle”] – Examiner notes that the mere duplication of parts (multiple browsers and multiple applications at successive times, in multiple locations, and on the multiple devices of the users..)  has no patentable significance unless new and unexpected result is produced, In re Harza, 124 USPQ 378 (CCPA 1960).  Examiner further notes that “thereby enabling each user to control the user's digital environment across the multiple browsers and multiple applications at successive times, in multiple locations, and on the multiple devices of the users.” is not a positively recited claim limitation 
Therefore, it would have been obvious to one of ordinary skill in the art a the time the invention was made to modify the inventive concept of Jung et al. in view of Bathiche et al. with Kumar et al.’s  teaching in order to provide low latency processing of a user's pose together with the accurate calculation of the relative pose of a user-controlled device in a mixed reality environment.(Kumar; paragraph 8)



As per claim 17,
Jung et al. in view of Bathiche et al. and further in view of Kumar et al.  discloses the method of claim 1,
in which at least one of the actions of (a) capturing real-time live non-fictional video digital items, (b) communicating the real- time live nonfictional video digital items  and (c) forming the dynamic aggregated presentation is performed by resources that include hardware, software, or a combination of hardware and software, that are part of  a network infrastructure, part of the electronic device, or part of other devices, or a combination of them.  (Jung et al. ; Figure 6, paragraph 78) 

As per claim 32,
Jung et al. in view of Bathiche et al. and further in view of Kumar et al.  discloses the method of claim 1,of content, communications of the  items of content, and boundaries instructions. (Jung et al.; Figure 15E).  

As per claim 37,
Jung et al. in view of Bathiche et al. and further in view of Kumar et al.  discloses the method of claim 1,
comprising regulating access of third- parties to one or more of the digital environments using at least one of: recognition, identities, memberships, groups, subscriptions, white lists, black lists, biometric identification, hardware devices, boundary management service, logins to a place management facility, other logins, paid admissions, access codes, issued credentials, authorizations, access cards or badges, or door key pads. (Jung et al.; paragraph 143) 

As per claim 58,
Jung et al. in view of Bathiche et al. and further in view of Kumar et al.  discloses the method of claim 1,comprising maintaining records related to at least one of: a one of the real-time live non-fictional  videos or at least one of the boundaries instructions, and automatically receiving information about uses of and interactions with the real-time live non-fictional video.   (Jung et al.; abstract, paragraph 17, 19)

As per claim 64,

comprising applying privacy constraints including that (1) if a user's presence in the digital environment is private, the digital environment of the user is private, (2) if a user's presence in the digital environment is secret then the existence of the presencis invisible.  (Jung et al.; paragraph 236) 

As per claim 67,
Jung et al. in view of Bathiche et al. and further in view of Kumar et al.  discloses the method of claim 1,
comprising regulating a user's experience of a dynamic aggregated presentation by filtering in, filtering out, or both, the filtering or filtering out applying to at least one of: identities, users, presences, privacy, protection, resources, groups, values or goals, content, digital items, commerce, applications, audio, and video. (Jung et al.; Figure 2, 8) 

As per claim 121,
Jung et al. in view of Bathiche et al. and further in view of Kumar et al.  discloses the method of claim 1,
comprising compensating the user  based on aspects of presenting the dynamic aggregated presentation, or interactions with the dynamic aggregated presentation, by the user recipient. (Jung et al.; Figures 15-17)

As per claim 127,

comprising evaluating a performance of a dynamic aggregated presentation based on a defined metric. (Jung et al.; paragraph 60) 

As per claim 128,
Jung et al. in view of Bathiche et al. and further in view of Kumar et al. discloses the method of claim 127,
Comprising changing the dynamic aggregated presentation  to improve the defined metric.  (Jung et al.; paragraph 60) 

As per claim 134,
Jung et al. in view of Bathiche et al. and further in view of Kumar et al. discloses the method of claim 1,
comprising  providing protection for the user, in which providing protection comprises at least two of: (a) identification by recognizing, identifying, looking up, retrieving, profiling, valuing, estimating, or classifying; (b) notification by messaging, notifying, or displaying; (c) replying by interacting, messaging, auto-replying, contacting, or learning; (d) acceptance or rejection by accepting, approving, adding, removing, rejecting, excluding, or blocking; (e) prioritizing or filtering by prioritizing, promoting, demoting, filtering, or excluding; (f) interaction by interacting, communicating, connecting, or learning; (g) camouflaging by substituting or replacing; (h) recording by recording, logging, tracking, timestamping, or 

As per claim 147,
Jung et al. in view of Bathiche et al. and further in view of Kumar et al. discloses the method of claim 1,
in which characteristics of the dynamic aggregated presentation are saved. (Jung et al.; Figure 4, element 198) 

As per claim 149,
Jung et al. in view of Bathiche et al. and further in view of Kumar et al. discloses the method of claim 1,
in which characteristics of the dynamic aggregated presentation are reported. (Jung et al.; Abstract) 

As per claim 150,
Jung et al. in view of Bathiche et al. and further in view of Kumar et al.  discloses the method of claim 147,
in which  characteristics of the dynamic aggregated presentation  are retrieved and used.  (Jung et al.; paragraph 243, 249)

As per claim 154,

comprising compensating one of the users for at least one of: presenting blended dynamic constructions or interactions with items of content by the one user. (Jung et al.; paragraph 147) 

As per claim 280,
Jung et al. in view of Bathiche et al. and further in view of Kumar et al. discloses the method of claim 1, 	also comprising supplementing or altering the dynamic aggregated presentation  presented on the device based on information about the user, the device, the acquired digital items, or an alternate reality.  (Jung et al.; paragraph 17-18) 

As per claim 284,
Jung et al. in view of Bathiche et al. and further in view of Kumar et al. discloses the method of claim 154,
in which the compensation comprises money, virtual money, credit, or scrip.  (Jung et al.; Figure 7, paragraph 74, 147)

As per claim 286,
Jung et al. in view of Bathiche et al. and further in view of Kumar et al.  discloses the method of claim 154,
in which the compensation is based on a volume of activity associated with the dynamic aggregated presentation or items of content .  (Jung et al.; Figure 7, paragraph 74, 147)

As per claim 289,
Jung et al. in view of Bathiche et al. and further in view of Kumar et al.  discloses the method of claim 286,
in which the activity comprises a volume of at least one of: exposures, uses, responses, interactions, or steps.  (Jung et al.; Figure 7, paragraph 74, 147)

As per claim 290,
Jung et al. in view of Bathiche et al. and further in view of Kumar et al.  discloses the method of claim 286,
comprising maintaining online accounts of the compensation.  (Jung et al.; Figure 7, paragraph 74, 147)

As per claim 341,
Jung et al. in view of Bathiche et al. and further in view of Kumar et al.  discloses the method of claim 1,
in which the value provided by the dynamic aggregated presentation  to the users comprises a defined package that is presented to the users and has a defined consideration associated with it. (Jung et al.; Abstract)

As per claim 371,
Jung et al. in view of Bathiche et al. and further in view of Kumar et al.  discloses the method of claim 1,


As per claim 373,
Jung et al. in view of Bathiche et al. and further in view of Kumar et al.  discloses the method of claim 1,
in which different versions of the dynamic aggregate presentation  are presented to different users (Jung et al.; Abstract)

As per claim 375,
Jung et al. in view of Bathiche et al. and further in view of Kumar et al.  discloses the method of claim 1,
in which the adjusted versions of independent non-fictional items of content  comprise at least one of: advertisements, brands of products, buildings, interiors of buildings, CGI advertisements, CGI illustrations of products, CGI videos, CGI buildings, and CGI people.  (Jung et al.; paragraph 168)

As per claim 377,
Jung et al. in view of Bathiche et al. and further in view of Kumar et al.  discloses the method of claim 1,
in which the dynamic aggregate presentation include at least one of: real places, non-real places, real objects, non-real objects, real persons, non-real persons, real video, non-real video, real audio, and non-real audio. (Jung et al.; Abstract, paragraph 16, 18) 

As per claim 383,
Jung et al. in view of Bathiche et al. and further in view of Kumar et al. discloses the method of claim 1,
in which one or more of the boundaries management systems responds to a user's indicating items of content to be included or excluded in the dynamic aggregate presentation. (Jung et al.; paragraph 207)  

As per claim 384,
Jung et al. in view of Bathiche et al. and further in view of Kumar et al.  discloses the method of claim 1,
in which a user indicates items of content of the dynamic aggregate presentation  that are to be included or excluded in the presentation of the blended dynamic construction to another user. (Jung et al.; Abstract) 

As per claim 386,
Jung et al. in view of Bathiche et al. and further in view of Kumar et al.  discloses the method of claim 1,
in which one or more of the boundaries management systems presents and updates the dynamic aggregate presentation without explicit action by a user. (Jung et al.; paragraph 204) 

As per claim 390,

in which one or more of the boundaries management systems responds to at least one of:  automated settings, or a choice, physical location, identity, or authorization of a user.( Jung et al.; figure 2)  

As per claim 455,
Jung et al. in view of Bathiche et al. and further in view of Kumar et al.  discloses the method of claim 1,
presenting at least a portion of at least one of the dynamic aggregated presentations to a user, presenting commercial information in the dynamic aggregated presentation, changing items of content or the dynamic aggregated presentation automatically based on information about one or more of the users or the locations of presentation or both, and changing items of digital content or the dynamic aggregated presentation in response to manually entered instructions of the user.  (Jung et al.; 171, 192,192, 197) 

As per claim 456,
Jung et al. in view of Bathiche et al. and further in view of Kumar et al. discloses the method of claim 1,in which the presentation of the dynamic aggregated presentations includes replacing part or all of at least one of the dynamic aggregated presentations presented to a user without informing one or more users that a replacement has been made. ( Jung et al;   171, 192,192, 197)

As per claim 487,

comprising automatically receiving information about uses or interactions with the dynamic aggregate presentation, participants, identities, presences, groups, locations, characteristics, or boundaries instructions. (Jung et al; paragraph 235) 

As per claim 502,
Jung et al. in view of Bathiche et al. and further in view of Kumar et al.  discloses the method of claim 1,in which the explicitly stated content control criteria of  a given user of the respective users comprise goals, or interests of the given user, person or the given  user's identity, and one or more of the content control principles are derived from content control criteria including at least one of. family or social values, spiritual values, commerce, politics, business, governance, personal, social, group, mobile, or behavioral goals.  (Jung et al; paragraph 181-182)

As per claim 504,
Jung et al. in view of Bathiche et al. and further in view of Kumar et al.  discloses the method of claim 1in which the items of digital content comprise commercial  items of digital content, and in which the method comprises the commercial items of digital content including at least two real-time live non- fictional representations of one or more people and including other items of audio, video, images, content, messages, data, application, advertising, or CGI content, through a publicly accessible network infrastructure, enabling selection, from among the commercial items of digital content, of items for presentation to at least one user through a  device, the selection user to whom the items will be presented, and (b) at least one variable commercial boundary instruction that depends on preferences derived both from sources of the items of content and from the user  the boundary instruction  permitting at least one of the commercial  items of digital content to be used for presentation to the user and preventing at least one of the commercial items of digital content from being used for presentation to the user, the selected commercial  items of digital content not being limited by a theme or concept of a game or of a third-party, dynamically and in real time blending at least two of the selected commercial items of digital content into a dynamic construction to be presented on one of the  device, the dynamic construction including elements of a current presentation on the device, the real-time blending including segmenting the real-time live non-fictional representations to obtain two or more of the  items of digital content, obtaining information about sizes and other characteristics of at least two of the  items of digital content, and combining into a scene the  items of digital content obtained by segmenting the scene including background and foreground parts of the scene, the combining being based at least in part on the sizes and other characteristics of the items of digital content, enabling the user to define characteristics of the commercial dynamic construction, in which the defined characteristics are changed by at least one of. manually, automatically, by vendors, and by an authorized third-party, in response to determining that the user is present at the device, automatically and continuously presenting and updating the dynamic construction on the device, and as the user interacts with the dynamic construction, causing changes in the makeup of the dynamic construction in response to real-time interaction of the user or stored instructions of the user, identifying and transmitting the  user's uses and interactions with the commercial  items of digital content, and compensating the user for a defined value of the continuous presenting and user.   (Jung et al.; paragraph 171, 192,192, 197)

As per claim 517,
Jung et al. in view of Bathiche et al. and further in view of Kumar et al. discloses the method of claim 1,
comprising generating revenue in connection with at least one of (a) acquiring  items of digital content, (b) using a publicly available set of conventions, (c) providing management boundary services, (d) delivering or preventing the delivery of selected  items of digital content, (e) displaying or preventing the display of some of the selected digital items, or (f) advertising in connection with any of them.( Jung et al.;paragraph 74)  

As per claim 519,
Jung et al. in view of Bathiche et al. and further in view of Kumar et al.  discloses the method of claim 1, 	comprising allowing or preventing the presentation of the dynamic aggregated presentations on one or more of the devices of the respective user based on at least one of a determined presence of the user at the electronic user, or an explicitly stated preference of the respective user.  (Jung et al.; paragraph 171, 192,192, 197)



As per claim 520,
 	comprising applying the boundary instructions  from a central online server to any of the one or more respective devices.  (Jung et al.; Figure 8)

As per claim 521,
Jung et al. in view of Bathiche et al. and further in view of Kumar et al.  discloses the method of claim 1, 	in which the forming of the dynamic aggregated presentation is distributed between two or more of the  devices.  (Jung et al.; Figure 15C)

As per claim 522,
Jung et al. in view of Bathiche et al. and further in view of Kumar et al.  discloses the method of claim 1,	in which the dynamic aggregated presentation is formed by or on behalf of party other than the user.  (Jung et al.; paragraph 171, 192,192, 197)
As per claim 527,
Jung et al. in view of Bathiche et al. and further in view of Kumar et al.  discloses the method of claim 1,comprising applying the boundaries instructions without requiring a sign in by each of the users to switch between the electronic devices. (Bathiche et al.; column 4, lines 16-23) 

As per claim 528,
(Bathiche et al.;  column 4, lines 16-23)

Relevant Prior Art Not Relied Upon
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. The additional cited art, including but not limited to the excerpts below, further establishes the state of the art at the time of Applicant' s invention and shows the following was known:

Haseltine et al. (US Patent Application 2014/0080109) teaches techniques for providing an immersive storytelling experience using a plurality of storytelling devices. 

Bajrach  (US Patent Application 2009/0254836) teaches a computer for use with a system capable of providing a personalized performance of at least one story having a predefined timeline and a method of operating the system.

Huard et al.  (US Patent 6,507,353) teaches influencing movement of virtual actors in an interactive theater.

Kalaboukis et al.   (US Patent Application 2010/0103075) teaches virtual entities are displayed alongside real world entities in a wearable reality overlay device worn by the user.

Moezzi  et al.   (US Patent 5,850,352) teaches immersive video, or television, images of a real-world scene are synthesized, including on demand and/or in real time, as are linked to any of a particular perspective on the scene, or an object or event in the scene.



Williamson   (US Patent Application 2002/0158873) teaches inserting video images of human being, animals or other living beings or life forms, and any clothing or objects that they bring with them, into a virtual environment. 

Chen  “Using virtual world technology to construct immersive 3D virtual 
university”,  teaches a virtual learning environment.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M WINTER whose telephone number is (571)272-6713.  The examiner can normally be reached on Monday - Friday 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on 571-272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.M.W/Examiner, Art Unit 3685                                                                                                                                                                                                        

/STEVEN S KIM/            Primary Examiner, Art Unit 3685